DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 8/30/2021, which has been entered and made of record. Claim 9 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-41 are pending in the application. 
The objection to Claim 9 is withdrawn in view of the amendments to Claim 9.
Response to Arguments
Applicant's arguments filed on 8/30/2021 have been fully considered but they are not persuasive. 
Applicant submits “the display-driving circuit 320 still receives the first frame data from the first processor 310 ("the first frame data received from the first processor 310"), and it prevents storage by discarding the received first frame data.” And concludes “Based on the above, Applicant respectfully submits that Bae fails to disclose "a control circuit, . . . configured to . . . stop receiving the display information from the external device ... " of claim 1. (Remarks, p. 14). 
The examiner disagrees with Applicant’s premises and conclusion.  
The word “receiving” has a meaning : to come into possession of something (Merriam0Webster dictionary). The first frame data is discarded thus is not possessed by the circuit. Therefore, Bae discloses to prevent or to stop receiving the display data “starting at a predetermined time point” (¶165). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 19-20, 24-30, 33-34 and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), and in view of Lee et al. (US 10497329 B2).

Regarding Claim 1, Bae discloses A display driver device (ABS reciting “a display drive circuit for driving the display panel”, Fig. 2 showing a display device 160. Fig. 3, device 300), comprising: 
a driver circuit (Fig. 2, 230; Fig. 3, 320), configured to drive a display panel to display an animated image for a first display period under an always on display mode according to display information of the animated image stored in a storage circuit, (¶64 reciting “the AOD mode may be considered a self-display mode from the aspect of screen display according to the operation of the display-driving 320 itself. . . . the AOD mode may include an AOD self-animation mode. The AOD self-animation mode may be a mode in which the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images included in frame data stored in the internal memory 322 within the display-driving circuit 320 while the first processor 310 is in the sleep state.”); and 
a control circuit (Fig. 2, 231, 235, 237. Fig. 3, processors 310, 315, 321), coupled to the storage circuit(Fig. 2, Memory 233; Fig. 3, Internal memory 322) and configured to write the display information of the animated image received from an external device into the storage circuit during a period of the first display period (¶166 disclosing writing the display information received from the external device (i.e. the first processor 310, Fig. 3) into the storage circuit during another period of displaying content, and reciting “In operation 730, the display-driving circuit 320 may receive and store second frame data including at least the portion of the second content from the first processor 310”) and stop receiving the display information from the external device and writing any display information into the storage circuit during another period of the first display period. (¶165 disclosing stop/discarding receiving the display information from the external device (i.e. the first processor 310, Fig. 3) and writing it into the storage circuit during another period of displaying content, and reciting “In operation 720, the display-driving circuit 320 may prevent storage of the first frame data at least temporarily for a predetermined time.”)
However, Bae does not explicitly disclose wherein the first display period comprises a first writing period and a first non-writing period after the first writing period, and writing during the first writing period of the first display period and  during the first non-writing period of the first display period.
	It is well known in the art of driving a display to have a writing period and a non-writing period for power reduction. In addition, Lee teaches “A display device comprising: a display panel . . . a data driver connected to the plurality of data lines; . . .  outputs to the data driver the image signal at the second drive frequency during successive first and second time periods of a same frame, the first and second time periods respectively corresponding to first and second cycles of the second drive frequency and having a same duration, turns on an output of the data driver during the first period and controls the data driver to output the image signal at the second drive frequency to the display panel, and controls the data driver to go into a power consumption reduction standby state by turning off the output of the data driver and stopping the data driver from outputting any image signal at the second drive frequency to the display panel during the second time period of the same frame” (Claim 1). In other words, Lee teaches two successive time periods, a writing period and a non-writing period, for driving the image data.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae) to have the successive first and second time periods (taught by Lee) for receiving and storing the image data (taught by Bae). The suggestions/motivations would have been for power reduction (Claim 1) and to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Bae in view of Lee discloses The display driver device of claim 1, wherein the display information of the animated image represents a plurality of images to be sequentially displayed in a same area of the display panel during the first display period. (Bae, ¶63 reciting “The frame data including the first content to be displayed while the normal mode is provided may include a plurality of objects. According to various embodiments, the plurality of objects may be combined to display the content through the display panel 330. For example, the plurality of objects may be associated or concatenated with each other in order to provide animation. The plurality of objects may be sequentially scanned or read by the display-driving circuit 320 to provide an animation.” Fig. 15. ¶207 reciting “ referring to FIG. 15, the display-driving circuit 320 may display at least the portion 1510 of the first content during the AOD mode through the display panel 330 on the basis of the stored frame data. According to various embodiments, at least the portion 1510 of the first content may include a visual object 1515 for providing animation during the AOD mode. According to various embodiments, the visual object 1515 may be displayed through sequential scanning of a plurality of images included in the frame data.”)

Regarding Claim 3, Bae in view of Lee discloses The display driver device of claim 2, wherein the control circuit is configured to partition the storage circuit into a plurality of regions and store the images respectively into the regions during the first writing period. (Bae disclosing “the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images 322” (¶64), which implies that the plurality of images have been stored sequentially in the memory 322.)

Regarding Claim 4, Bae in view of Lee discloses The display driver device of claim 3, wherein the control circuit is configured to read the display information stored in the regions of the storage circuit sequentially and drive the display panel to display the animated image by sequentially displaying the images read from the regions of the storage circuit during the first display period. (Bae disclosing “the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images included in frame data stored in the internal memory 322” (¶64))

Regarding Claim 6, Bae in view of Lee discloses The display driver device of claim 1, wherein the display information of the animated image written into the storage circuit during the first writing period represents a plurality of images comprising one or more first images to be displayed during one or more display frames corresponding to the first writing period. (Bae, Fig. 15 showing a plurality of objects to be used for an animation, in addition Bae disclosing “the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images included in frame data stored in the internal memory 322” (¶64))

Regarding Claim 7, Bae in view of Lee discloses The display driver device of claim 1, wherein the display information of the animated image written into the storage circuit during the first writing period represents a plurality of images comprising one or more second images to be displayed during one or more display frames corresponding to the first non-writing period. (Bae, Fig. 15 showing a plurality of objects to be used for an animation, in addition Bae disclosing “the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images included in frame data stored in the internal memory 322” (¶64). Further, ¶165 reciting “ the display-driving circuit 320 may maintain the display of the first content through the display panel 330 while preventing storage of the first frame data.”)

Regarding Claim 8, Bae in view of Lee discloses The display driver device of claim 1, wherein the animated image is a first part image of a whole image displayed on the display panel. (Bae, Fig. 15)

Regarding Claim 19, Bae in view of Lee discloses The display driver device of claim 1, wherein the driver circuit is configured to drive the display panel to display the animated image when the external device is in an idle mode or a sleep mode. (Bae, ¶64 reciting “the AOD mode may include an AOD self-animation mode. The AOD self-animation mode may be a mode in which the display-driving circuit 320 provides animation through the display panel 330 by sequentially scanning a plurality of images included in frame data stored in the internal memory 322 within the display-driving circuit 320 while the first processor 310 is in the sleep state.”)

Regarding Claim 20, Bae in view of Lee discloses The display driver device of claim 1, wherein the storage circuit is a frame buffer disposed within the display driver device.(Bae, ¶55 reciting “The DDI 230 may include an interface module 231, memory 233 (e.g., buffer memory) . . . The DDI 230 may also store at least part of the received image information in the memory 233, for example, on a frame by frame basis.”)

Regarding Claim 24, Bae in view of Lee discloses The display driver device of claim 3, wherein the control circuit is configured to write the display information of the animation image in at least one shared space for storing display information representing images to be displayed under the always on display mode and a normal display mode. (Bae, ¶63-64 disclosing a first content to be displayed in a normal mode and an always-on mode is stored in an internal memory 322.)

Claim 37, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 38, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 39, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 40, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 41, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Regarding Claim 25, Bae in view of Lee discloses A display device (Fig. 3 device 300), comprising: 
an external device, configured to output display information of an animated image (Fig. 3, processors 310,3, processors 310,315)
a storage circuit, configured to store the display information of the animated image; (Fig. 3, Internal memory 322)
a display panel (Fig. 3, Display panel 330), configured to display the animated image according to the display information of the animated image stored in the storage circuit; and 
a display driver device, coupled to the storage circuit and configured to drive the display panel to display the animated image for a first display period under an always on display mode, wherein the first display period comprises a first writing period and a first non-writing period after the first writing period; and write the display information of the animated image received from the external device into the storage circuit during the first writing period of the first display period and stop receiving the display information from the external device and writing any display information into the storage circuit during the first non-writing period of the first display period. (See Claim 1 rejections for detailed analysis.)

Regarding Claim 26, Bae in view of Lee discloses The display device of claim 25, wherein the display driver device comprises: 
a driver circuit, configured to drive the display panel to display the animated image for the first display period under the always on display mode; and 
a control circuit, coupled to the storage circuit and configured to write the display 20information of the animated image received from an external device into the storage circuit during the first writing period of the first display period and stop receiving the display information from the external device and writing any display information into the storage circuit during the first non-writing period of the first display period.
(See Claim 1 rejections for detailed analysis.)

Claim 27, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 28, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 29, has similar limitations as of Claim(s) 6, therefore it is rejected under the same rationale as Claim(s) 6.
Claim 30, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.
Claim 33, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 34, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Regarding Claim 36, Bae in view of Lee discloses The display device of claim 25, wherein the external device is an application processor or an external storage device outside of the display driver device. (Bae, Fig. 3 showing First processor 310 as an external device, and ¶61 reciting “ the first processor 310 may generate, acquire, or configure frame data of first content to be provided or transmitted to the display-driving circuit 320.”)

Claims 5, 21-22, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), in view of Lee et al. (US 10497329 B2), and further in view of Chen et al. (US 20190279601 A1).

Regarding Claim 5, Bae in view of Lee discloses The display driver device of claim 3.
However, Bae in view of Lee does not explicitly disclose wherein the control circuit is configured to obtain location information of the regions respectively storing the display information of the images and read the display information of each of the images according to the location information.
Reading image data according to the location information of the frame buffer is well known in the art. In addition, Chen teaches “During transition from the frame f0 with the content c0 to the frame f1 with the content c1, based on an expectation that 0 to aE of the buffer region M may reflect the pixels at the positions pTL to pBR of the content c1, the producer 102 may expect a buffer content b1 to be formed in the buffer region M. Then, based on the same expectation, the consumer 104 may request to read the addresses a0 to aE of the buffer 110 to display the content c1 from the positions pTL to pBR rightwards and downwards.” (¶29).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae in view of Lee) to obtain the location/address information of the buffer storing the image data and read the data according to the location information (taught by Chen). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 21, Bae in view of Lee and Chen discloses The display driver device of claim 3, wherein the control circuit is configured to access the storage circuit according to configuration information comprising at least one of following information: number information indicating a total number of the images of the animation image, timing setting information for reading each of the images of the animation image, and size or address information of the images of the animation image within the storage circuit.(Chen, ¶29 reciting “During transition from the frame f0 with the content c0 to the frame f1 with the content c1, based on an expectation that the addresses a0 to aE of the buffer region M may reflect the pixels at the positions pTL to pBR of the content c1, the producer 102 may expect a buffer content b1 to be formed in the buffer region M. Then, based on the same 104 may request to read the addresses a0 to aE of the buffer 110 to display the content c1 from the positions pTL to pBR rightwards and downwards.” The suggestions/motivations would have been the same as that of Claim 5 rejections.)

Regarding Claim 22, Bae in view of Lee and Chen discloses The display driver device of claim 1, wherein the control circuit is configured to determine whether to read the display information of the animation image from the storage circuit according to information indicating a starting address for displaying the animation image. (See Claim 21 rejections for detailed analysis)

Claim 35, has similar limitations as of Claim(s) 22, therefore it is rejected under the same rationale as Claim(s) 22.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), in view of Lee et al. (US 10497329 B2), and further in view of Wilson et al. (US 20200393957 A1).

Regarding Claim 9, Bae in view of Lee discloses The display driver device of claim 8.
Bae in view of Lee does not explicitly disclose wherein the driver circuit is further configured to drive the display panel to display a first static image during the first display period and display a second static image in a same area of the display panel where the first static image is displayed during a second display period after the first display period under the always on display mode wherein each of the first static image and the second static image is a second part image of the whole image displayed on the display panel.
Bae discloses “at least the portion 1510 of the first content may further include one or more of information 1520 indicating the present date” (¶207) as shown in Fig. 15, 1520. In addition, Wilson teaches “Character user interface object 14604 may indicate time by indicating an hour with a first limb (e.g., limb 14606) and by indicating a minute with a second limb (e.g., limb 14608). In some embodiments, the character user interface object may be a static image that is updatable for different times.” (¶408) and “As shown on user interface screen 14702, character user interface object 14704 may indicate a time, for example an hour such as 12, through the position of limb 14706. In some embodiments, the character user interface object may be a static image that is updatable for different times. ” (¶419) as shown in Figs. 14B and 14C.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae in view of Lee) to use static image to display time or date that updates for different times or date (taught by Wilson). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 10, Bae in view of Lee and Wilson discloses The display driver device of claim 9, wherein the control circuit is further configured to write display information of the first static image received from the external device into the storage circuit during the first writing period of the first display period, 
the second display period comprises a second writing period and a second non-writing period after the second writing period, and the control circuit is further configured to update the storage circuit with display information of the second static image received from the external device during the second writing period of the second display period.
(See Claim 1 and Claim 9 rejections for detailed analysis)

Regarding Claim 11, Bae in view of Lee and Wilson discloses The display driver device of claim 10, wherein the control circuit is configured to partition the storage circuit into a plurality of first regions and a second region and write a plurality of images represented by the display information of the animated image respectively into the first regions and write the display information of the first static image into the second region during the first writing period of the first display period.
(See Claim 1, 3 and Claim 9 rejections for detailed analysis)

Regarding Claim 12, Bae in view of Lee and Wilson discloses The display driver device of claim 10, wherein each of the first and second static images represents clock information, the display driver device further comprises a real time clock circuit configured to generate each of the first and second static images. (Wilson, Figs 14. In addition, Wilson teaches displaying “current time” corresponding to a real time clock time. The suggestions/motivations would have been the same as that of Claim 9 rejections.)

Regarding Claim 13, Bae in view of Lee discloses The display driver device of claim 11, wherein the driver circuit is configured to drive the display panel to display the animated image for the second display period, and the control circuit is configured to write the display information of the animated image received from the external device into the storage circuit during the second writing period of the second display period and stop receiving the display information from the external device and writing any display information into the storage circuit during the second non-writing period of the second display period.
(See Claim 1, and 9-11 rejections for detailed analysis)


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), in view of Lee et al. (US 10497329 B2), and further in view of Lee et al. (hereafter referred to Lee-2) (US 20180240260 A1).

Regarding Claim 14, Bae in view of Lee discloses The display driver device of claim 8.
 wherein the driver circuit is configured to drive the display panel to constantly display a static background image. 
Displaying a static background image is well known in the art. In addition, Lee-2 teaches “The at least one other layer may include a background layer 810 displaying a static image and an upper layer 830 displaying a clock, icons, and/or widgets.” (¶129).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae in view of Lee) to display a static background image (taught by Lee-2). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 15, Bae in view of Lee and Lee-2 discloses The display driver device of claim 14, wherein the control circuit is configured not to write display information of the static background image during the first writing period of the first display period. (Bae, ¶168 reciting “the electronic device 300 according to various embodiments may prevent the frame update in the memory associated with the display-driving circuit 320 until the first processor 310 completes generation of the frame data by preventing the display-driving circuit 320 from storing the frame data received from the first processor 310 for the predetermined time. Through prevention of the update, the electronic device 300 according to various embodiments may prevent content that should be concurrently displayed from being sequentially displayed.” Combined with the teachings from Lee-2, the static background image should be concurrently displayed 

Regarding Claim 16, Bae in view of Lee and Lee-2 discloses The display driver device of claim 15, wherein the control circuit is further configured to generate display information indicating the static background image. (Lee-2, ¶106 reciting “if a screen switching event is detected, the processor 510 can provide attribute information of at least one object included in a first screen for a second application.” ¶129-131 reciting “The at least one other layer may include a background layer 810 displaying a static image and an upper layer 830 displaying a clock, icons, and/or widgets . . .  The second application can generate the second layer 820 including the at least one object based on the attribute information received from the first application. . . . the second application can generate the background layer 810 and the upper layer 830 by operating in the background while the first application displays the first screen. In other words, in this embodiment, the second processor 514 may be active in the sleep mode to execute the second application in the background. Subsequently, if a screen switching event is detected, the second application can generate the second layer 820 based on the attribute information and generate the second screen by combining the background layer 810 and the upper layer 830. ”)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), in view of Lee et al. (US 10497329 B2), and further in view of Flowers et al. (US 20150277545 A1).

Regarding Claim 23, Bae in view of Lee discloses The display driver device of claim 3.
However, Bae in view of Lee does not explicitly disclose wherein the control circuit is configured to write the display information of the animation image in at least one dedicated space for storing display information representing images to be displayed under the always on display mode.
Flowers teaches a dedicated buffer for storing image data to be displayed under the always-on mode, and recites “ the AoD application 608 may start by calling the DRAW_INIT API of the IOCTL interface to reset the kernel 603 off-screen buffer list, i.e. buffer registry 635 which corresponds to registered data buffers 637. For each new off-screen buffer that the AoD application 608 wants to manage the application may call the DRAW_ADD_BUFFER API of the IOCTL interface to register an off-screen buffer with the kernel 603. These buffers (registered data buffers 637) may, in some embodiments, be kept registered for the lifetime of the AoD application 608 as continual removal and addition of buffers can result in fragmentation of the memory 630.” (¶79), and “When the AoD application 608 exits or when a feature corresponding the AoD application (i.e. an “always-on” display feature) is disabled, all off-screen registered data buffers 637 are removed using the DRAW_REMOVE_BUFFER API of the IOCTL interface.” (¶80)
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae in view of Lee) to use a dedicated storage space for storing the image data to be displayed under the always on mode (taught by Flowers). The suggestions/motivations would have been to .

Claims 17-18 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20210082330 A1), in view of Lee et al. (US 10497329 B2), and further in view of Woo et al. (US 20160329033 A1).

Regarding Claim 18, Bae in view of Lee discloses The display driver device of claim 2.
However, Bae in view of Lee does not explicitly disclose wherein the control circuit is configured to receive a plurality of different partial display information respectively indicating the plurality of images from the external device and partially update the storage circuit by multiple times respectively according to the different partial display information.
Woo teaches “The DDI 200 may store the first image data A and the second image data B in a storage unit SU included therein. The storage unit SU may include at least one row corresponding to a row (or a horizontal line) of the display panel 300. The first image data A may be stored in a first storage region SR1 of the storage unit SU corresponding to the first partial region AR1. The second image B may be stored in a second storage region SR2 of the storage unit SU corresponding to the second partial region AR2. Accordingly, the first and second storage regions SR1 and SR2 of the storage unit SU may be updated with new data, that is, with the first image 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Bae in view of Lee) to receive partial images and update the storage according to the partial image data (taught by Woo). The suggestions/motivations would have been “the host processor 100 may transmit pieces of image data corresponding to partial regions that are being updated, as opposed to an image corresponding to the entire region of the display panel 300, thereby reducing power consumption of the display system 10.” (¶118), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 17, Bae in view of Lee and Woo discloses The display driver device of claim 2, wherein the control circuit is configured to receive complete display information indicating a merged frame image constructed by the plurality of images from the external device and update the storage circuit by a single time according to the complete display information. (Woo, ¶138 reciting “the display controller 150 may determine an update condition of an image displayed on the display panel 300 and determine an operating mode of the DDI 200, for example, from among full update (in which the entire display region of the display panel is updated), partial update (in which one partial region is updated), and multiple partial update (in which multiple separated partial regions are updated).” In addition, ¶116 reciting “The host processor 100 may generate update image data by merging a plurality 300”.)

Claim 31, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.
Claim 32, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611